 

Exhibit 10.3

 

AMENDMENT TO CONTRACT

 

AGREEMENT, made and entered into this 1st day of September, 2019, by and between
NIOCORP DEVELOPMENTS LTD., of 7000 South Yosemite Street, Suite115, Centennial,
CO 80112 (hereinafter referred to as “NioCorp”) and KMSMITH, LLC., having an
office in Highlands Ranch, Co, USA (hereinafter referred to as “Consultant”).

 

W I T N E S S E T H

 

WHEREAS, NioCorp and Consultant have previously entered into that certain
“Consulting Agreement” dated May 13, 2014 (hereinafter referred to as the
“Contract”); and

 

WHEREAS, NioCorp and Consultant wish to amend the terms and conditions of the
Contract as hereinafter provided;

 

NOW THEREFORE, in consideration of the mutual covenants and promises herein
contained and other good and valuable consideration, each to the other in hand
paid, NioCorp and Consultant agree as follows:

 

1.Section 4.1 “Base Fee” is hereby deleted and replaced in its entirety with the
following:

 

Base Fee

 

4.1Subject to the terms and conditions set out in this Agreement, the Company
shall pay to the Consultant, throughout the Term, a base fee (the “Base Fee”) of
$297,000.00 per annum ($24,750.00 per month), to be paid monthly or in such
other instalments and at such other times as the Consultant and the Company may
agree. Anything herein contained to the contrary notwithstanding, the Board of
Directors of the Company shall have the authority, in its sole reasonable
discretion, to revise the amount of the Base Fee paid to Consultant pursuant to
this Section 4.1 from time to time, by majority vote.

 

Except as specifically set forth hereinabove, the Contract remains in full force
and effect.

 

In witness whereof the parties have set their mutual hands and seals the day and
date first above written.

 



NioCorp Developments Ltd.:   KMSMITH, LLC.:               By: /s/ John F.
Ashburn Jr.   By: /s/ Mark A. Smith                 Vice President & General
Counsel     Managing Director   Title     Title

 



 

 